—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Correctional Services, dated September 29, 2000, which confirmed the determination of a Hearing Officer, dated July 14, 2000, made after a hearing, finding the petitioner guilty of violating certain prison disciplinary rules.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The determination of the Commissioner of the New York State Department of Correctional Services that the petitioner violated certain prison disciplinary rules when he cursed and attempted to strike a Corrections Department sergeant is supported by substantial evidence in the record (see, Matter of Lahey v Kelly, 71 NY2d 135; Matter of Decker v Scoralick, 209 AD2d 517; Matter of Riley v Goord, 275 AD2d 462). The hearing officer carefully weighed the conflicting accounts of the incident and credited the respective testimony of the correction officers (see, Matter of Berenhaus v Ward, 70 NY2d 436; Matter of Silberfarb v Board of Coop. Educ. Servs., Third Supervisory *558Dist., Suffolk County, 60 NY2d 979; Matter of Riley v Goord, supra).
There is no evidence in the record to support the petitioner’s claim that the Hearing Officer was biased (see, Matter of Hughes v Suffolk County Dept. of Civ. Serv., 74 NY2d 833; Matter of Martinez v Scully, 194 AD2d 679; Matter of Riley v Goord, supra). Santucci, J.P., Altman, Florio and Goldstein, JJ., concur.